UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 10, 2010 LEEWARD GROUP HOLDINGS INC. (Exact name of registrant as specified in its charter) Nevada 333-145730 98-0538119 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer IdentificationNo.) 65 S. Main Street, Suite A300, Pennington, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(609) 216-7938 Principle Security International, Inc. (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year Effective September 10, 2010, the Nevada Secretary of State accepted for filing a Certificate of Amendment to change the name of our company to Leeward Group Holdings Inc., as approved by our company’s board of directors and a majority of our shareholders. Item 7.01 Regulation FD Disclosure The name change is effective on the Over-the-Counter Bulletin Board under our old symbol “PCPZ”.Our new CUSIP number is 524594108. Item 9.01 Financial Statements and Exhibits Certificate of Amendment SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LEEWARD GROUP HOLDINGS INC. /s/ Kevin M. Coughlin Kevin M. Coughlin President and Director Date: September 10, 2010
